Citation Nr: 0314750	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an effective date earlier than October 28, 
1994, for a grant of service connection for post-traumatic 
stress disorder, including on the basis that the notification 
to the veteran of a May 1989 rating decision that denied her 
claim for post-traumatic stress disorder was deficient.   

2.  Entitlement to an increased rating for a herniated disc 
at L5 with degenerative changes at L3-L4 and L5-S1, currently 
rated as 40 percent disabling.   

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1986 to August 
1987.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Manchester, New Hampshire.  Following this action, 
the veteran moved to Florida, and the VA Regional Office in 
St. Petersburg, Florida, is the certifying VA Regional Office 
(hereinafter RO).  The issues shown on the title page were 
denied by the Board in an August 24, 2001 decision which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In an order dated 
September 6, 2002, the Court vacated the August 24, 2001, 
Board decision, and granted a Joint Motion for Remand 
(hereinafter Joint Motion).   

A March 19, 2003, Board decision that denied the claim for 
entitlement to an effective date earlier than October 28, 
1994, for a grant of service connection for post-traumatic 
stress disorder was subsequently vacated by the Board 
following the submission of a Motion for Reconsideration by 
the veteran's attorney.  As such, this issue remains before 
the Board, and will be addressed in the Remand that follows.  



REMAND

In the attorney's Motion for Reconsideration, fault was found 
with the manner in which the Board, in its now vacated March 
19, 2003, decision, addressed that portion of the Joint 
Motion which directed the Board to consider whether the June 
1989 notice to the veteran informing her that her claim for 
service connection for post-traumatic stress disorder 
fulfilled the requirement of 38 C.F.R. § 3.103(e) (1989) that 
the veteran be provided a reason for the May 1989 rating 
decision that originally denied the veteran's claim for 
service connection for post-traumatic stress disorder.  In 
order to afford the veteran due process, the RO must be 
provided the opportunity to make the initial determination as 
to the whether the provisions of 38 C.F.R. § 3.303(e) (1989) 
were complied with at the time the veteran was notified of 
the May 1989 rating decision.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).    

As for the increased rating issues that remain on appeal, the 
Board has requested the actions below to address the concerns 
raised with respect to these issues in the Joint Motion.  
This remand will also afford the RO the opportunity to 
adjudicate the veteran's claim for an increased rating for a 
back disability under the revised criteria codified at 
38 C.F.R. § 4.71a, DC 5293 which were enacted during the 
course of the veteran's appeal effective form September 23, 
2002.  Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria more 
favorable to the veteran be applied, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination that includes the following 
procedures to determine the severity of 
the residuals attributable to the 
service-connected back disability:  A 
Magnetic Resonance Imaging (MRI), 
electromyographic testing (EMG) and a 
nerve conduction study of the affected 
areas.  Following the examination, the 
examiner should specifically state 
whether the service-connected disability 
includes neuropathy or cauda equina 
syndrome, and assess the severity of any 
such symptomatology.  The examination 
report should also state whether the 
veteran has a myofascial pain syndrome, 
chronic pain syndrome, or a somatoform 
disorder that is etiologically related to 
the service connected back disability or 
post-traumatic stress disorder.  Send the 
claims folder to the examiner for review.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the severity of 
her post-traumatic stress disorder.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
and a copy of the revised psychiatric 
rating criteria should be provided to the 
examiner for review prior to the 
examination.  After reviewing the claims 
folder, the examiner is to state whether 
the service connected disability 
attributable to post-traumatic stress 
disorder includes myofascial pain 
syndrome, chronic pain syndrome or a 
somatoform disorder.  The examiner is 
also requested to enter an opinion as to 
the degree of social and 
industrial/occupational impairment caused 
by the service connected psychiatric 
symptomatology, and estimate whether such 
impairment is best characterized as 
"considerable," "severe," or "totally 
incapacitating."  A Global Assessment of 
Functioning (GAF) score should also be 
determined, to include a full explanation 
of its meaning.  

The examiner should specifically comment 
on the presence of the following 
symptomatology:  suicidal ideation; 
obsess ional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; or 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting).  

The examiner should also comment on the 
presence of any of the following 
symptomatology:  gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or 
memory loss for names of close relatives, 
own occupation, or own name.   

4.  Readjudicate the issue of entitlement 
to an effective date earlier than October 
28, 1994, for a grant of service 
connection for post-traumatic stress 
disorder, to include consideration of the 
theory that the veteran's notification 
was deficient regarding the reason for 
the May 1989 rating decision that denied 
service connection for post-traumatic 
stress disorder.  Thereafter, if this 
claim, or any of the other claims on 
appeal, remain denied, the veteran and 
her attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including, as appropriate, 
the reports from the VA examinations 
requested above; the provisions of 
38 C.F.R. § 3.303(e) (1989); the old and 
revised criteria codified at 
38 C.F.R. § 4.71a, DC 5293; and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



